Citation Nr: 0618942	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder strain.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the RO.

The Board notes that the RO characterized the first issue on 
appeal herein as entitlement to service connection for 
dysthymic disorder claimed as PTSD.  In his July 2004 
substantive appeal, the veteran limited his appeal to the 
issue of entitlement to service connection for PTSD.  The 
Board will proceed accordingly.

In September 2004, the veteran withdrew his appeal regarding 
the issue of entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss.

The issues of entitlement to service connection for right 
shoulder strain and left shoulder strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent medical evidence does not support a finding that 
PTSD currently exists.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a May 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical and personnel records are 
on file as are VA and private treatment records.  The veteran 
was also afforded several relevant VA mental disorders 
examinations.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant of VA 
benefits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When the positive 
and negative evidence as to a claim is in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Factual Background 

The service medical records reflect no diagnoses or 
complaints of a psychiatric nature.

The service personnel records indicate that the veteran 
served as an Air Force munitions specialist.  From July 1968 
to August 1969, he was stationed in Thailand.  The veteran 
was associated with the Vietnam Air Offensive Phase II in 
July 1968 and with the Vietnam Offensive Campaign Phase III 
from July to October 1968.  He is the recipient of the 
Vietnam Service Medal and the Republic of Vietnam 
Commendation Medal.  

In a written statement dated in February 2003, the veteran 
explained his duties as a munitions specialist in Thailand 
and recounted an incident during the spring of 1970 in which 
a stack of bombs fell over, causing a low order explosion.  
The veteran, who happened to be in the vicinity, ordered all 
personnel to leave the area.  He then ran as fast as he could 
and dove into the nearest under-road culvert.  The ensuing 
explosion caused a truck filled with troops to overturn a 
quarter of a mile away.  A forklift was destroyed.  The 
veteran attributed his alleged PTSD to this incident.

On May 2003 VA mental health assessment, the veteran denied 
combat service but spoke of his period of service in Thailand 
during which he served as a manager of a munitions dump.  
When asked about stressors, the veteran recounted the 
incident in which a rack of bombs fell of a truck and began 
"fizzling."  He ordered everybody to take cover, and a 
large explosion ensued.  Nobody was killed, but the veteran 
was frightened by the incident.  He indicated that he did not 
like July 4th and sometimes had dreams of explosions.  The 
veteran acknowledges problems with alcohol and depressive 
symptoms.  Upon interview of the veteran and the 
administration of psychological tests, the examiner diagnosed 
dysthymic disorder and alcohol abuse.

In a May 2003 letter, K.S. Rogers, a private psychologist, 
asserted that the veteran suffered from PTSD.  Dr. Rogers 
indicated that in the early 1990's, the veteran was diagnosed 
with adjustment disorder with mixed emotional issues of 
depression and anxiety.  In the middle 1990's, the veteran's 
diagnosis was changed to adjustment disorder with mixed 
emotions and conduct.  Subsequently, Dr. Rogers changed the 
veteran's diagnosis to dysthymia.  Most recently, the 
veteran's symptoms amounted to PTSD stemming from unspecified 
trauma in service, according to Dr. Rogers.  

Later in May 2003, upon thorough VA psychological 
examination, the veteran reported recurring thoughts of the 
in-service explosion, difficulty sleeping, anger, and anti-
social behavior.  He indicated, however, that the explosion 
caused no loss of life and denied combat service.  The 
examiner diagnosed dysthymic disorder and alcohol abuse.  

On November 2003 VA PTSD examination, the veteran indicated 
that he began to drink heavily 18 month prior.  Testing 
revealed narcissistic, antisocial, aggressive, and passive 
aggressive personality traits.  They also revealed problems 
with anxiety, depression, and alcohol dependence.  His score 
on the Mississippi Scale of Combat Stress was considerably 
below the mean for those diagnosed with PTSD.  Rather, the 
scores were consistent with struggles with depression and 
anxiety as well as alcohol dependence.  The examiner 
diagnosed alcohol dependence in early remission and dysthymic 
disorder.

In a January 2005 letter, Dr. Rogers wrote that the veteran 
began to discuss military experiences in therapy in early 
2003.  Dr. Rogers offered a diagnosis of PTSD that was 
related to the "high order explosion" in service in which 
the veteran's hearing was affected.  Dr. Rogers diagnosed 
"PTSD (service connected)" as well as alcohol addiction in 
remission.  Dr. Rogers opined that the veteran presented a 
"classic portrait of PTSD" to include repression of 
symptoms, self medication with alcohol, flashbacks, night 
terror, and significant thought process deterioration.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d)..

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.    Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

The veteran asserts entitlement to service connection for 
PTSD.  The initial inquiry before the Board is whether the 
veteran suffers from PTSD.

While Dr. Rogers has indicated that the veteran suffers from 
PTSD, the Board has opted to give greater probative weight to 
the opinions of the VA examiners.  In particular, the Board 
finds the November 2003 VA PTSD examination report to be 
especially persuasive.  According to this report, the veteran 
does not suffer from PTSD based on results obtained via the 
administration of the Mississippi Scale of Combat Stress, 
which yielded results well below those obtained for people 
suffering from PTSD.  The scores, rather, reflected anxiety 
and depression.  The November 2003 VA findings are more 
persuasive than those of Dr. Rogers because they are based on 
a review of the record in its entirety, a thorough interview 
of the veteran, and PTSD-specific psychological testing.  Dr. 
Rogers did not conduct PTSD-related testing and did not 
review the claims file.  The Board emphasizes that the VA 
findings are generally more persuasive than those of Dr. 
Rogers because no diagnosis of PTSD was found on three 
separate VA psychological examinations.  

The opinion of Dr. Rogers, on the other hand, is somewhat 
conclusory and is essentially based on a history provided by 
the veteran.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Her views, therefore, are 
less probative than those of the VA examiners.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Based on the far greater probative weight of the VA opinions, 
the Board concludes that the veteran does not suffer from 
PTSD.  A prerequisite for the granting of service connection 
is the presence of a current disability.  38 C.F.R. § 3.303; 
Gilpin, supra.  Thus, in a absence of a present diagnosis of 
PTSD, service connection for PTSD is denied.  Id.; 38 C.F.R. 
§ 3.304.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
psychological examinations in May and November 2003, three VA 
examiners opined that the veteran suffered from psychiatric 
disorders but not from PTSD.  As explained above, the 
contrary opinion of Dr. Rogers is less persuasive, and the 
veteran's opinion regarding the nature of his psychiatric 
disability is not one upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran's right and left shoulder strain was last 
examined some three and a half years ago, and in his July 
2004 substantive appeal, the veteran indicated that his 
bilateral shoulder disability is more severe than reflected 
in the VA medical examination reports.  Thus, a VA orthopedic 
examination must be scheduled, and the examiner must assess 
all symptoms associated with the veteran's shoulders to 
include range of motion.

The examiner should also be requested to determine whether, 
and to what extent, the shoulders exhibit weakened movement, 
excess fatigability, or incoordination. 

In addition the Board notes that during the pendency of this 
appeal, the Court issued its decision in of Dingess/Hartman, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims of increase but was not apprised of the 
information needed to establish an effective date if 
increased ratings are granted.  

The RO must associate with the claims file all VA medical 
records dated from August 26, 2003 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates in the event 
increased ratings are granted, as outlined 
by the Court in Dingess/Hartman.

2.  The RO must associate with the claims 
file all VA medical records dated from 
August 26, 2003 to the present from the 
Spokane VA Medical Center.

3.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
veteran's service connected bilateral 
shoulder strain.  The examiner must 
describe all symptoms and manifestations 
of the veteran's bilateral shoulder 
disability including accurate range of 
motion measurements.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected bilateral 
shoulder disability.  The examiner should 
be requested to provide an opinion as to 
the extent that right and left shoulder 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the shoulders exhibit 
weakened movement, excess fatigability, or 
incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  In the report, the 
examiner should indicate that the claims 
file was reviewed. 

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which reflects 
consideration of all additional evidence; 
the veteran should be accorded the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


